Citation Nr: 0120567	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to April 25, 1990, for 
the grant of a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, where a 100 percent rating for PTSD was assigned 
effective April 25, 1990.  

In an October 1998 decision, the Board denied entitlement to 
an effective date earlier than April 25, 1990.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In November 2000, the parties submitted a Joint Motion To 
Vacate And Remand And To Stay Further Proceedings.  By a 
November 2000 order, the Court granted the motion, thereby 
vacating the Board's decision and remanding the case to the 
Board.


REMAND

By written correspondence received on January 15, 1988, the 
veteran applied for a rating in excess of 10 percent for 
PTSD.  In April 1989, the RO denied the claim.  Notification 
of that determination was mailed to the veteran in May 1989.  
In a letter received on April 25, 1990, the veteran requested 
reevaluation of the PTSD rating.  It is noted that the RO 
interpreted the April 25, 1990, letter as a new claim.  The 
Board, however, construes the April 1990 letter as a notice 
of disagreement with the May 1989 rating decision, as it 
expressed disagreement with the RO's decision and was 
received within one year from the date that the RO mailed 
notice of the decision to the veteran.  See generally 
38 C.F.R. §§ 20.201, 20.302(a) (2000).  In November 1990, the 
RO increased the 10 percent rating to 30 percent, effective 
April 25, 1990.  The veteran continued to prosecute his 
claim, and ultimately, in June 1996, the RO granted a 100 
percent rating for PTSD, effective April 25, 1990.  Based on 
the foregoing procedural development, in this case, the 
rating period on appeal commenced on January 15, 1987, one 
year prior to receipt of the veteran's January 15, 1988, 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2000).

In the joint motion, the parties stipulated that a remand was 
necessary to apply the requirements of Karnas v. Derwinski, 1 
Vet. App. 308 (1991) in determining whether an effective date 
earlier than April 25, 1990 for the grant of a 100 percent 
evaluation for PTSD was warranted under either 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996) or 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).  

The parties also stipulated that on remand the veteran would 
be free to submit additional evidence and argument on the 
question at issue.  In April 2001, the veteran's attorney 
stated that the veteran had continued to receive treatment 
for PTSD at the VA outpatient clinic in Oakland, California, 
and the Mental Hygiene Clinic, which is located at the 
Oakland Army Base.  The attorney requested that any and all 
medical records, including, but not limited to, a medication 
list, from those facilities/providers be obtained prior to 
determining the veteran's claim.  He also stated that the 
veteran did not wish to waive consideration of the evidence 
by the RO.  Because records in the possession of the VA are 
deemed to be constructively of record, these records must be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 15, 1987.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Facilities contacted should include the 
VA outpatient clinic in Oakland, 
California, and the Mental Hygiene 
Clinic, which is located at the Oakland 
Army Base. 

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
effective date prior to April 25, 1990 for 
the grant of a 100 percent rating for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, to include Karnas v. Derwinski, 1 
Vet. App. 308 (1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to 
November 7, 1996) or 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 
7, 1996).  An appropriate period of time 
should be allowed for response.

The purpose of the remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




